Citation Nr: 0104783	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had certified active service from October 1974 to 
January 1976.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for paranoid 
schizophrenia and denied the claim.  In August 1996, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In August 1997, the 
Board recharacterized the veteran's claim as an application 
to reopen his claim of entitlement to service connection for 
schizophrenia and remanded the application to the RO for 
additional action.  In July 1998, the Board remanded the 
veteran's application to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  In June 1978, the VA denied service connection for 
schizophrenia.  The veteran was informed in writing of the 
adverse decision and his appellate rights in June 1978.  He 
did not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the June 1978 rating 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim for service connection for schizophrenia has been 
presented.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  


I.  Prior Final RO Decision

In June 1978, the VA denied service connection for 
schizophrenia as the claimed disorder was not manifested 
during active service or within one year of service 
separation.  In June 1978, the veteran was informed in 
writing of the adverse decision and his appellate rights.  He 
did not submit a notice of disagreement with the decision.  

The evidence upon which the VA formulated its June 1978 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to schizophrenia or 
any other psychiatric disorder.  The report of the veteran's 
January 1976 physical examination for service separation 
reflects that the veteran neither complained of nor exhibited 
any psychiatric abnormalities.  A November 1977 VA hospital 
summary indicates that the veteran was diagnosed with 
undifferentiated-type schizophrenia.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 1978 rating decision 
denying service connection for schizophrenia consists of VA 
treatment records; private examination and clinical 
documentation; Social Security Administration (SSA) 
documentation; the transcript of the hearing on appeal; 
written statements from the veteran's wife, the veteran's 
sister-in-law, a service comrade, and several other 
acquaintances; and written statements from the veteran.  A 
May 1988 mental impairment evidence report from Rodrigo 
Freytes, M.D., conveys that he had treated the veteran since 
September 1982 and diagnosed him with undifferentiated-type 
schizophrenia.  Dr. Freytes stated that the veteran's 
psychiatric disorder had its onset in 1976.  Dr. Freytes' 
statement constitutes new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.  

Stated differently, at the time of the prior denial, there 
was an absence of competent evidence that linked 
schizophrenia to service or the 1-year presumptive period.  
The new evidence, if accepted as true, cures one of the 
evidentiary defects that existed at the time of the prior 
denial.

ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for schizophrenia is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for schizophrenia is to be 
determined following a de novo review of the entire record.  
The Board observes that the regulations governing the 
adjudication of veterans' claims have been recently amended.  
Upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran and his 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-
2098 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  The veteran's claim for service connection has not 
been considered under the amended statutes.  Therefore, the 
claim must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for schizophrenia.  

3.  The RO should determine of the 
complete record of VA hospitalization 
from the period November 1, 1977 to 
November 21, 1977, is available.  In 
particular, any documentation relating to 
the history of illness leading to the 
hospitalization and any inpatient 
psychiatric evaluations should be 
secured.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 
allow for due process of law.  No inference should be drawn 
from it regarding the final disposition of the veteran's 
claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

